DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 11/23/21 as being acknowledged and entered.  By this amendment claim 3 is pending and claims 1-2 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US Patent 5,563,103) in view of Matsuoka (US PGPub 2012/0217616) and Lerner et al. (US Patent 5,381,042)
Claim 3:  Komatsu teaches a manufacturing method for a semiconductor device in which a material to be sealed is sealed with a seal, said material to be sealed including a semiconductor element (1) and a frame which has a die pad (section of 2 surrounding 2b and above 2a) (Fig. 3a,b) holding said semiconductor element on a surface thereof and a frame body portion integrally formed with said die pad, said manufacturing method comprising the steps of: arranging said material to be sealed inside a mold such that said die pad is located on an upper side in a vertical direction relative to said frame body portion (Fig. 1), said semiconductor element being  Lerner teaches wherein opposite ends of the said frame are secured by portions of said mold (500a,500b) (Col. 5 lines 20-25) respectively adjacent to opposite ends of a space within said mold to help hold the material to be sealed in place, creating a tight seal and reduce bleed and flash in unwanted areas (Col 4 lines 35-45). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Komatsu and Matsuoka to include the mold to help hold the ends of the leads in place during the sealing step to aid the material to be sealed in place, creating a tight seal and reduce bleed and flash in unwanted areas (Col 5 fines 35-45) as taught by Lemer.

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/SARAH K SALERNO/Primary Examiner, Art Unit 2814